
	
		II
		110th CONGRESS
		1st Session
		S. 256
		IN THE SENATE OF THE UNITED STATES
		
			January 11, 2007
			Mrs. Feinstein (for
			 herself, Mr. Graham,
			 Mr. Biden, and Mr. Alexander) introduced the following bill; which
			 was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To harmonize rate setting standards for
		  copyright licenses under sections 112 and 114 of title 17, United States Code,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Platform Equality and Remedies for
			 Rights Holders in Music Act of 2007 or the
			 Perform Act of
			 2007.
		2.Rate setting
			 standards
			(a)Section 112
			 licensesSection 112(e)(4) of
			 title 17, United States Code, is amended in the third sentence by striking
			 fees that would have been negotiated in the marketplace between a
			 willing buyer and a willing seller and inserting the fair market
			 value of the rights licensed under this subsection.
			(b)Section 114
			 licensesSection 114(f) of
			 title 17, United States Code, is amended—
				(1)by striking paragraph (1);
				(2)by redesignating paragraphs (2), (3), (4),
			 and (5) as paragraphs (1), (2), (3), and (4), respectively; and
				(3)in paragraph (1) (as redesignated under
			 this subsection)—
					(A)in subparagraph (A), by striking all after
			 Proceedings and inserting under chapter 8 shall determine
			 reasonable rates and terms of royalty payments for transmissions during 5-year
			 periods beginning on January 1 of the second year following the year in which
			 the proceedings are to be commenced, except where a different transitional
			 period is provided under section 6(b)(3) of the Copyright Royalty and
			 Distribution Reform Act of 2004, or such other period as the parties may
			 agree.;
					(B)in subparagraph (B)—
						(i)in the first sentence, by striking
			 affected by this paragraph and inserting under this
			 section;
						(ii)in the second sentence, by striking
			 eligible nonsubscription transmission; and
						(iii)in the third sentence—
							(I)by striking eligible nonsubscription
			 services and new subscription; and
							(II)by striking rates and terms that
			 would have been negotiated in the marketplace between a willing buyer and a
			 willing seller and inserting the fair market value of the rights
			 licensed under this section;
							(iv)in the fourth sentence, by striking
			 base its and inserting base their;
						(v)in clause (i), by striking
			 and after the semicolon;
						(vi)in clause (ii), by striking the period and
			 inserting ; and;
						(vii)by inserting after clause (ii) the
			 following:
							
								(iii)the degree to which reasonable recording
				affects the potential market for sound recordings, and the additional fees that
				are required to be paid by services for
				compensation.
								;
				and
						(viii)in the matter following clause (ii), by
			 striking described in subparagraph (A); and
						(C)by striking subparagraph (C) and inserting
			 the following:
						
							(C)The procedures under subparagraphs (A) and
				(B) shall also be initiated pursuant to a petition filed by any copyright
				owners of sound recordings or any transmitting entity indicating that a new
				type of service on which sound recordings are performed is or is about to
				become operational, for the purpose of determining reasonable terms and rates
				of royalty payments with respect to such new type of service for the period
				beginning with the inception of such new type of service and ending on the date
				on which the royalty rates and terms for preexisting subscription digital audio
				transmission services, eligible nonsubscription services, or new subscription
				services, as the case may be, most recently determined under subparagraph (A)
				or (B) and chapter 8 expire, or such other period as the parties may
				agree.
							.
					(c)Content
			 protectionSection 114(d)(2)
			 of title 17, United States Code, is amended—
				(1)in subparagraph (A)—
					(A)in clause (ii), by striking
			 and after the semicolon;
					(B)in clause (iii), by adding
			 and after the semicolon; and
					(C)by adding after clause (iii) the
			 following:
						
							(iv)the transmitting entity takes no
				affirmative steps to authorize, enable, cause or induce the making of a copy or
				phonorecord by or for the transmission recipient and uses technology that is
				reasonably available, technologically feasible, and economically reasonable to
				prevent the making of copies or phonorecords embodying the transmission in
				whole or in part, except for reasonable recording as defined in this
				subsection;
							;
					(2)in subparagraph (C)—
					(A)by striking clause (vi); and
					(B)by redesignating clauses (vii) through (ix)
			 as clauses (vi) through (viii), respectively; and
					(3)by adding at the end the following:
					
						For
				purposes of subparagraph (A)(iv), the mere offering of a transmission and
				accompanying metadata does not in itself authorize, enable, cause, or induce
				the making of a phonorecord. Nothing shall preclude or prevent a performing
				rights society or a mechanical rights organization, or any entity owned in
				whole or in part by, or acting on behalf of, such organizations or entities,
				from monitoring public performances or other uses of copyrighted works
				contained in such transmissions. Any such organization or entity shall be
				granted a license on either a gratuitous basis or for a de minimus fee to cover
				only the reasonable costs to the licensor of providing the license, and on
				reasonable, nondiscriminatory terms, to access and retransmit as necessary any
				content contained in such transmissions protected by content protection or
				similar technologies, if such licenses are for purposes of carrying out the
				activities of such organizations or entities in monitoring the public
				performance or other uses of copyrighted works, and such organizations or
				entities employ reasonable methods to protect any such content accessed from
				further
				distribution..
				(d)DefinitionSection 114(j) of title 17, United States
			 Code, is amended—
				(1)by redesignating paragraphs (10) through
			 (15) as paragraphs (11) through (16), respectively; and
				(2)by inserting after paragraph (9) the
			 following:
					
						(10)(A)A reasonable recording means
				the making of a phonorecord embodying all or part of a performance licensed
				under this section for private, noncommercial use where technological measures
				used by the transmitting entity, and which are incorporated into a recording
				device—
								(i)permit automated recording or playback
				based on specific programs, time periods, or channels as selected by or for the
				user;
								(ii)do not permit automated recording or
				playback based on specific sound recordings, albums, or artists;
								(iii)do not permit the separation of component
				segments of the copyrighted material contained in the transmission program
				which results in the playback of a manipulated sequence; and
								(iv)do not permit the redistribution,
				retransmission or other exporting of a phonorecord embodying all or part of a
				performance licensed under this section from the device by digital outputs or
				removable media, unless the destination device is part of a secure in-home
				network that also complies with each of the requirements prescribed in this
				paragraph.
								(B)Nothing in this paragraph shall prevent a
				consumer from engaging in non-automated manual recording and playback in a
				manner that is not an infringement of
				copyright.
							.
				(e)Technical and
			 conforming amendments
				(1)Section
			 114Section 114(f) of title
			 17, United States Code (as amended by subsection (b) of this section), is
			 further amended—
					(A)in paragraph (1)(B), in the first sentence,
			 by striking paragraph (3) and inserting paragraph
			 (2); and
					(B)in paragraph (4)(C), by striking
			 under paragraph (4) and inserting under paragraph
			 (3).
					(2)Section
			 804Section 804(b)(3)(C) of
			 title 17, United States Code, is amended—
					(A)in clause (i), by striking and
			 114(f)(2)(C); and
					(B)in clause (iv), by striking or
			 114(f)(2)(C), as the case may be.
					3.Register of copyrights
			 meeting and report
			(a)MeetingNot later than 90 days after the date of
			 enactment of this Act, the Register of Copyrights shall convene a meeting among
			 affected parties to discuss whether to recommend creating a new category of
			 limited interactive services, including an appropriate premium rate for such
			 services, within the statutory license contained in section 114 of title 17,
			 United States Code.
			(b)ReportNot later than 90 days after the convening
			 of the meeting under subsection (a), the Register of Copyrights shall submit a
			 report on the discussions at that meeting to the Committee on the Judiciary of
			 the Senate and the Committee on the Judiciary of the House of
			 Representatives.
			
